Exhibit 10.29




exhibit1029logo.jpg [exhibit1029logo.jpg]




Delivery Date: June 6, 2019
Updated Draft: Reflects immaterial changes made on June 11, 2019 Laura Hamill


Re:    Severance and General Release Agreement Dear Laura:
This Severance and General Release Agreement (this “Severance Agreement”), which
provides for a Supplemental Release (together with the general release herein,
the “Releases,” and this Severance Agreement and the Supplemental Release
together shall be referred to as the “Agreement”) confirms your separation of
employment with Gilead Sciences, Inc. (the “Company”), as well as the benefits
the Company will provide to you in exchange for your consent to be bound by the
terms of this Agreement and execution of the Releases under and in accordance
with the terms of your letter agreement with the Company dated August 8, 2018
(the “Letter Agreement”), your equity award agreements with the Company (the
“Award Agreements”), and the Gilead Sciences, Inc. Severance Plan (the “Plan”).
If you agree to the terms of this Agreement, please sign the last page prior to
the expiration date set forth below.


Regardless of whether or not you accept this Agreement, you will receive all
earned but unpaid compensation in your final paycheck. In addition, per the
terms of the Letter Agreement, you will receive a lump sum cash payment of the
final installment of your sign-on bonus in the gross amount of $1,500,000, less
applicable withholdings and standard deductions, which will be paid within the
thirty (30)-day period following the Separation Date (as defined below) and will
be included on an applicable W-2 Form issued by the Company.


SEVERANCE AND GENERAL RELEASE AGREEMENT
In exchange for the terms, conditions and releases set forth below, you and the
Company agree as follows:


1.Employment Separation. Your employment relationship with the Company will
terminate effective July 1, 2019 (your “Separation Date”). After the Separation
Date, you will not perform any further job duties for the Company or render
services to the Company in any other capacity. For the avoidance of doubt, your
termination of employment is a termination by the Company without “Cause,”
including for purposes of the Letter Agreement and the Award Agreements.






--------------------------------------------------------------------------------






    


Laura Hamill
 
 
 
Page 2 of 13





2.Severance Pay Benefits. If you (i) sign, timely deliver, and do not revoke
this Severance Agreement as described in Paragraph 21 and (ii) sign and timely
deliver the Supplemental Release in the form set forth as Attachment A hereto
(the “Supplemental Release”) on the Separation Date and do not subsequently
revoke the Supplemental Release within the time period set forth therein, the
Company will, following the Effective Date (as defined in the Supplemental
Release), provide you with the following benefits (collectively, the “Severance
Pay Benefit”), subject to the terms and conditions contained in this Agreement,
the Award Agreements, and the Plan:


(a)    Cash payments in the total gross amount of $1,447,500, less all
applicable withholdings and standard deductions (the “Severance Payment”). The
Severance Payment represents the equivalent of eighteen (18) months of your
current base salary. The Severance Payment will be paid in a series of
successive equal periodic installments over eighteen months. The first such
installment will be paid, in accordance with the Plan, within the sixty (60)-day
period following the Effective Date. Each subsequent installment will be paid on
a successive basis thereafter on each regularly-scheduled pay date for the
Company’s salaried employees. The Severance Payment amount will be included on
applicable W-2 Forms issued by the Company.


(b)    A lump sum cash payment in the gross amount of $1,7500,000, less all
applicable withholdings and standard deductions (the “Lump Sum Incentive
Payment”), which reflects your forfeiture of a 2019 annual bonus opportunity,
ineligibility to receive a bonus-based payment under the Severance Plan, and
forfeiture of 2019 equity awards. The Lump Sum Incentive Payment will be paid
within the sixty (60)-day period following the Effective Date. The Lump Sum
Incentive Payment will be included on an applicable W-2 Form issued by the
Company.


(c)    A lump sum cash payment in the gross amount of $45,076.86, less all
applicable withholdings and standard deductions, which is intended to partially
offset costs of your health care continuation coverage as if you were electing
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (COBRA) for eighteen (18) months (the “Lump Sum Health Care Payment”).
Please note that if you are not a participant in the Company’s group health care
plan as of your Separation Date, you will not be eligible for the Lump Sum
Health Care Payment. The Lump Sum Health Care Payment, if applicable, will be
paid within the sixty (60)-day period following the Effective Date. The Lump Sum
Health Care Payment amount will be included on an applicable W-2 Form issued by
the Company.


(d)    A lump sum cash payment in the gross amount of $10,000, less all
applicable withholdings and standard deductions, which is intended to partially
offset costs of professional outplacement services (the “Lump Sum Outplacement
Services Payment”). The Lump Sum Outplacement Services Payment is paid in lieu
of and in satisfaction of the outplacement services provided for under the Plan
and will paid within the sixty (60)-day period following the Effective Date. The
Lump Sum Outplacement Services Payment amount will be included on an applicable
W-2 Form issued by the Company.






--------------------------------------------------------------------------------










Laura Hamill
 
 
 
Page 3 of 13





(e)    Accelerated vesting, as of the Separation Date, of the 87,680 unvested
stock options subject to your October 7, 2018 grant of stock options per the
terms of the Letter Agreement and the applicable Award Agreement. In addition,
notwithstanding the terms of the Award Agreement applicable to such stock
options, such vested options shall remain exercisable for a period of twelve
(12) months following the Separation Date.


(f)    Accelerated vesting, as of the Separation Date, of the 32,795 shares
subject to your October 7, 2018 grant of time-based restricted stock units per
the terms of the applicable Award Agreement.


(g)    Accelerated vesting, as of the Separation Date, of the 42,630 shares
subject to your October 7, 2018 grant of performance-based restricted stock
units, without regard to your level of attainment of applicable performance
objectives, per the terms of the applicable Award Agreement.


(h)    Reimbursement or direct payment of your reasonable relocation expenses to
return to southern California, including movement of your household goods and
fees to break your automobile lease as well as any expenses that may be assessed
against you in connection with the northern California house lease that was
maintained for you by the Company. Such payments will be subject to any
applicable withholdings and deductions.


(i)    Your Severance Payment and Lump Sum Health Care Payment are subject to
reduction as authorized under the Plan, including but not limited as per Section
IV(b)(ii) of the Plan. Similarly, your eligibility to receive a Severance Pay
Benefit is subject to disqualification as authorized under the Plan, including
but not limited as per Section IV(a) of the Plan. In the event you are receiving
short- term sick leave benefits on your Separation Date, then (1) as a condition
of receiving the Severance Payment and Lump Sum Health Care Payment, you must
execute and deliver to the Company within thirty (30) days of your Separation
Date a written waiver of any short-term sick leave benefits that might otherwise
be payable after termination of your employment with the Company, as required
under Section IV(a)(ii)(3) of the Plan, and
(2) notwithstanding anything to the contrary set forth in this Agreement, your
Severance Payment and Lump Sum Health Care Payment will not be provided unless
and until you timely deliver the written waiver and the thirty (30) day maximum
waiver delivery period has expired.


(j)    Notwithstanding any provision to the contrary, no Severance Pay Benefit
(or component thereof) that is deemed to constitute “nonqualified deferred
compensation” within the meaning of and subject to Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”) shall commence until the
earlier of (i) the first day of the seventh (7th) month following the Separation
Date or (ii) the date of your death, if you are deemed at the Separation Date to
be a Specified Employee and such delayed commencement is otherwise required in
order to avoid a prohibited distribution under Code Section 409A(a)(2). Upon the
expiration of the applicable deferral period, all payments deferred pursuant to
this Paragraph 2(j), whether they were otherwise payable in installments or a
lump sum, shall be paid to you in a lump sum, and






--------------------------------------------------------------------------------










Laura Hamill
 
 
 
Page 4 of 13





any remaining Severance Pay Benefit shall be paid in accordance with the
schedule described above.


3.Repayment Obligations. Without regard to the Lump Sum Incentive Payment, in
the event you receive other payments under this Severance Agreement in excess of
the Severance Pay Benefit to which you are entitled under the Letter Agreement,
the Plan and the Award Agreements, including in consideration for authorized
reductions and/or eligibility disqualifications under the Plan, you agree to
repay the applicable excess amounts to the Company if requested to do so by the
Company within sixty (60) days following your notifying the Company of your
receipt of the excess amounts.


4.Cessation of Company Benefits. Except as expressly provided otherwise herein,
your eligibility to participate in the Company’s employee benefit plans and
programs, such as the Company’s 401K plan, short and long term disability
insurance, life insurance, vesting in stock options, performance shares or
restricted stock unit awards, the employee stock purchase plan, and vacation
vesting, is governed by the terms of applicable award agreements, benefits plans
and programs, and will cease in accordance with those terms. If you participate
in the Company’s group health insurance, your health insurance benefits will
cease on the last day of the month in which your Separation Date falls, subject
to your right to continue health insurance for you and any eligible dependents
under COBRA or other applicable law should you be eligible to and make a timely
election to do so. All of your other benefits will end on your Separation Date.


5.Entire Consideration. You agree and acknowledge that the Severance Pay Benefit
constitutes benefits that you would not otherwise be entitled to receive, now or
in the future, and constitutes valuable consideration for the promises set forth
in this Agreement. You agree that the Severance Pay Benefit will constitute the
entire amount of monetary consideration provided to you under this Agreement,
that you do not have any unused vacation time for which you are entitled to
payment, and that you will not seek from the Company or the Releasees (as
defined below) any further compensation or other consideration for any other
claimed obligation, entitlement, damage, cost, or attorneys’ fees in connection
with the matters encompassed by this Agreement.


6.Release of Claims. The Company represents that as of the date hereof, the
Company is not aware of any claims that it has against you. In consideration of
the promises and commitments undertaken herein by the Company, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, you release, discharge, and covenant not to sue the Company,
including its parents, subsidiaries, affiliates, partners, trustees, members,
owners, labor contractors, staffing agencies, and related companies, and all of
its and their respective past and present employees, directors, officers,
shareholders, attorneys, representatives, insurers, agents, successors,
predecessors and assignees, (individually and collectively the “Releasees”) with
respect to any and all actions, causes of action, suits, liabilities, claims,
and demands whatsoever (upon any legal or equitable theory, whether contractual,
in tort, common law, statutory, federal, state, local or otherwise), and each of
them,






--------------------------------------------------------------------------------






    


Laura Hamill
 
 
 
Page 5 of 13





whether known or unknown, from the beginning of time up to and including the
date you sign this Severance Agreement. The parties intend this release to be
general and comprehensive in nature and to release all claims and potential
claims against the Releasees to the maximum extent permitted at law. Claims
being released include specifically by way of description, but not by way of
limitation, any and all claims:


(a)    arising out of or in any way related to your employment with the Company
or any Releasee, including without limitation claims under Title VII of the
Civil Rights Act of 1964, as amended, the Civil Rights Act of 1866 and 1871, the
Civil Rights Act of 1991, the Pregnancy Discrimination Act, the Equal Pay Act of
1973, the Rehabilitation Act of 1973, 42 U.S.C. § 1981, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, as amended by the
Older Workers Benefit Protection Act of 1990, the Equal Pay Act of 1963, the
California Fair Employment and Housing Act, the Pregnancy Disability Leave law,
the Family and Medical Leave Act, the California Family Rights Act, the Healthy
Workplace Healthy Family Act of 2014, the Employee Retirement Income Security
Act, as amended, the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, the Occupational Safety and Health Act, the Immigration Reform and
Control Act, the Worker Adjustment and Retraining Notification Act of 1988, the
Health Insurance Portability and Accountability Act of 1996, the National Labor
Relations Act of 1935, the Fair Labor Standards Act, the California Labor Code,
the Private Attorneys’ General Act (Labor Code§ 2698 et seq.), any Wage Orders
issued by the California Industrial Welfare Commission, the California Business
and Professionals Code, and any similar laws or regulations of any state, local,
or federal governmental entity;


(b)    arising out of or in any way related to any federal, state, or local law
prohibiting bullying, harassment, retaliation, wrongful termination, or
discrimination on any basis, including on the basis of age, sex, gender, race,
color, religion, disability, medical condition, genetic information, pregnancy,
sexual orientation, national origin, marital status, military or veteran status,
citizenship, or for exercising any legal rights or otherwise engaging in any
protected or concerted activity;


(c)    for breach of contract (express or implied), breach of promise, wrongful
discharge, unjust dismissal, retaliation, whistleblowing, breach of fiduciary
duty, breach of implied covenant of good faith and fair dealing, defamation,
wrongful denial of benefits, intentional and negligent infliction of emotional
distress, negligence, and any intentional torts;


(d)    for any alleged unpaid wages due, as to which you have considered and
agree that there is a good-faith dispute as to whether such wages are due, and,
based on this good-faith dispute, you release and waive any and all claims
regarding any alleged unpaid wages and any corresponding penalties, interest, or
attorneys’ fees, in exchange for the consideration provided in this Agreement;
and






--------------------------------------------------------------------------------






    


Laura Hamill
 
 
 
Page 6 of 13





(e)    for any remedies available at law or in equity, including damages,
penalties, restitution, liens, injunctive relief, or the recovery of attorneys’
fees, costs, or expert witness fees.


The only claims that you are not releasing under this Severance Agreement are
(i) claims for payment under this Severance Agreement, (ii) claims for vested
benefits (including rights under equity awards), (iii) rights to coverage under
indemnification agreements or policies or directors and officers liability
insurance and (iv) claims you may have for violation of any federal, state or
local law that, by operation of law, are not waivable, including but not limited
to unemployment, state disability, and California Labor Code Section 2802. With
regard to Labor Code Section 2802 or similar law of any other state, you
represent and warrant that you have been reimbursed all business expenses and
other expenditures incurred in direct consequence of your duties for the
Company.


This release of claims does not prevent you or the Company or any Releasee from
seeking a binding determination as to the validity of this Agreement or bringing
an action in arbitration to enforce this Agreement.


7.Waiver of Unknown Claims. You expressly waive any and all rights or benefits
conferred by the provisions of Section 1542 of the California Civil Code or
similar law of any other state, and consent that this Severance Agreement shall
be given full force and effect according to each and all of its express terms
and conditions, including those relating to unknown and unsuspected claims,
demands and causes of actions, if any. Section 1542 of the Civil Code states:


“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release, and that if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”
You acknowledge that you may later discover claims or facts in addition to or
different to those which you now know or believe to exist with respect to the
subject matter of this Agreement and which, if known or suspected at the time of
executing this Severance Agreement, may have materially affected this
settlement. Nevertheless, you waive any right, claim or cause of action that
might arise as a result of such different or additional claims or facts.


8.Covenant Not to Sue. As to any claim released under the Releases, you
specifically agree and acknowledge that: (a) such claims, including those you
have or might have pertaining to your employment with any Releasee, or
separation of employment from any Releasee, or pertaining to any Releasee’s
employment practices arising under any municipal, state, or federal law, are
completely released; and (b) you have not filed or initiated any pending
complaints, charges, claims, or causes of action against any Releasee with any
municipal, state, or federal government agency or court directly or indirectly
related to your employment with Company. You agree not to reargue, reinstitute,
refile, appeal, renew, or seek reconsideration or any kind of judicial review of
any of the claims released under this Agreement in any court or






--------------------------------------------------------------------------------






    


Laura Hamill
 
 
 
Page 7 of 13





other legal forum whatsoever, nor shall any other court actions, suits, appeals
or other legal proceedings of any type be pursued or filed that are connected in
any fashion to your employment with the Company or to your separation from
employment. For the sake of clarity, this covenant not to sue does not prevent
you from seeking a binding determination as to the validity of this Agreement or
from engaging in any protected activity described in Paragraph 9, nor does it
cover any claim not released under the Releases.


9.Protected Activity. Nothing in this Agreement shall be construed to prohibit
you from engaging in any protected or concerted activity, or filing a complaint
or charge with, or participating in any investigation or proceeding conducted
by, or providing information to or otherwise assisting the Equal Opportunity
Employment Commission, Department of Fair Employment and Housing, National Labor
Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other federal, state, or local
governmental agency or commission (“Government Agencies”). By signing this
Agreement you agree to waive your right to recover individual relief based on
any claims asserted in such a complaint or charge; provided, however, that
nothing in this Agreement limits your right to receive an award for information
you provide to any Government Agencies that are authorized to provide monetary
or other awards to eligible individuals who come forward with information that
leads to an agency enforcement action. You further understand that this
Agreement does not limit your ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any of the Government Agencies, including providing documents or
other information, without notice to the Company. Should any charge or action be
filed on your behalf involving claims released by the Releases, you agree to
promptly inform the relevant agency, court, or arbitral forum that any
individual claims you might otherwise have had have been released.


10.No Admission of Liability. Neither this Agreement, nor anything contained in
it, shall constitute or shall be used or construed as an admission or as
evidence of any liability or wrongdoing. Neither this Agreement, nor anything
contained in it, shall be introduced in any proceeding except to enforce this
Agreement or to defend against any claim relating to the subject matter of the
release contained herein or as required by court order, subpoena or other legal
process, and such introduction under these exceptions shall be pursuant to an
appropriate order protecting its confidentiality.


11.Confidentiality. You will not, without compulsion of legal process, disclose
to others, either directly, indirectly or by implication, the amounts referred
to in this Agreement (either by specific dollar amount, by number of “figures”,
or otherwise), or the fact of the payment of said amounts, except that you may
disclose such information to your spouse, accountants, attorneys or other
professional advisors to effect the purposes for which they have been consulted,
where disclosure is required by law or where disclosure constitutes protected
activity described in Paragraph 9. You specifically agree that your obligation
to maintain the confidentiality of this Agreement is a material term of this
Agreement.






--------------------------------------------------------------------------------






    


Laura Hamill
 
 
 
Page 8 of 13



12.Non-Solicitation of Employees. You agree not to interfere with the Company’s
business by soliciting, or causing or encouraging another person to solicit, any
employee of the Company to terminate or cease his or her employment with the
Company for a period from the Separation Date through twelve (12) months after
either your Separation Date or the Effective Date of the Supplemental Release,
whichever is later.


13.Governing Law and Venue. The rights and obligations of you and the Company
will be construed and enforced in accordance with, and will be governed by, the
laws of the State of California, without regard to principles of conflict of
laws. Any dispute or claim arising out of or in connection with this Agreement
or relating in any way to your employment, including any dispute regarding the
enforceability, interpretation, construction or breach of this Agreement, will
be resolved exclusively by binding arbitration in accordance with the
then-applicable JAMS rules, policies, and/or procedures for employment-related
disputes provided, however, that any claims, which by law may not be submitted
to arbitration are not covered by this arbitration provision. This means that
both you and the Company give up the right to have any dispute decided in court
by a jury; instead, a neutral arbitrator whose decision is final and binding
will resolve it, subject to judicial review as provided by law. Furthermore, any
such dispute or claim shall be brought in an individual capacity, and not as a
plaintiff or class member in any purported or actual class or collective action
proceeding except where applicable law prohibits a class or collective action
waiver. A copy of the JAMS Employment Arbitration Rules and Procedures can be
found online at www.jamsadr.com/rules-employment-arbitration/. There will be one
arbitrator appointed in accordance with said rules. The arbitrator will conduct
any arbitration consistent with the rules. The arbitrator will have the
authority to determine the arbitrability of any dispute between the parties. The
arbitrator will have the authority to award attorneys’ fees to the prevailing
party pursuant to statute or this Agreement as described below in Paragraph 24.
If there is a dispute as to who is the prevailing party in the arbitration, the
arbitrator will decide this issue.


14.Confidentiality Agreement. You acknowledge that you signed an Employee
Confidential Information and Invention Assignment Agreement (“CIIA”) in
connection with your employment with the Company, and that your obligations to
protect the Company’s confidential and proprietary information, and prevent the
disclosure of any such information in your possession, are continuing and
survive the termination of your employment with the Company. You understand that
the Company may not hold you criminally or civilly liable under any Federal or
State trade secret law or any agreement for the disclosure of a trade secret
that is made: (a) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, provided that such
disclosure is solely for the purpose of reporting or investigating a suspected
violation of law, or (b) in a complaint or other document filed in a lawsuit or
other proceeding, provided that such filing is made under seal.


15.Neutral Reference. The Company agrees that if it is asked for a reference, it
will respond that pursuant to Company policy, the Company can only provide your
name, your position, the dates of your employment and, with written
authorization from you, your salary and






--------------------------------------------------------------------------------






    


Laura Hamill
 
 
 
Page 9 of 13



will provide only such information in response to a request for a reference.
Such inquiries should be directed to HR Answer at 650-522-5511 or e-mail
HR.Answer@gilead.com.


16.Cooperation. You agree to provide reasonable information when requested by
the Company about subjects you worked on during your employment. You further
agree to cooperate fully with the Company to facilitate an orderly transition of
your job responsibilities to person(s) designated by the Company, and in
connection with any claim, investigation or litigation in which the Company
deems that your cooperation is needed. Nothing in this Agreement shall require
you to act in an unlawful manner. You agree that the Severance Pay Benefit you
receive pursuant to this Agreement is intended to fully compensate you for any
services you perform pursuant to this Paragraph, and will be in lieu of any fee
or other compensation you might otherwise receive for your services.


17.Non-Disparagement; No Cooperation. Other than in connection with filing a
charge or participating in any investigation or proceeding conducted by the
Equal Employment Opportunity Commission, the National Labor Relations Board, or
other comparable federal, state, or local governmental agency or commission,
under a valid subpoena or court order to do so, or when constituting protected
activity described in Paragraph 9, you will not criticize, denigrate, or
otherwise disparage the Company, or any other Releasee, or any of their
products, processes, policies, practices, standards of business conduct, or
areas of research, or counsel or assist any attorneys or their clients in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party against the Company or any Releasee.
The Company agrees to instruct its Chief Executive Officer, Daniel O’Day, not to
criticize, denigrate, or otherwise disparage you.


18.Integration and Amendment. This Agreement, including the Releases, the Award
Agreements and the Plans, collectively, constitute and contain the entire
agreement and understanding between the parties concerning the subject matters
specifically addressed herein, including but not limited to eligibility for and
payment of severance or separation benefits, and supersedes and replaces all
prior negotiations and all agreements proposed or otherwise, whether written or
oral. This Agreement, however, does not modify, amend or supersede written
Company agreements that are consistent with enforceable provisions of this
Agreement, and any other agreements regarding intellectual property, invention
assignment and confidentiality, including but not limited to any confidentiality
agreements previously signed by you. Any CIIA is herein incorporated by
reference and remain fully enforceable as part of this integrated document.
Except for any changes that the Company may make with respect to Section 409A as
set forth in Paragraph 23 of this Severance Agreement, this Agreement can only
be changed or modified by another written agreement signed by you and the
Company’s Executive Vice President, Human Resources.


19.Severability. If any provision of this Agreement or the application thereof
is held invalid, such invalidation will not affect other provisions or
applications of this Agreement and to this end, the provisions of this Agreement
are declared to be severable.






--------------------------------------------------------------------------------






    


Laura Hamill
 
 
 
Page 10 of 13



20.Execution and Copies. This Agreement may be executed in counterparts, and
each counterpart, when executed, shall have the efficacy of a signed original.
Photographic, PDF, and facsimiled copies of signed counterparts may be used in
lieu of the originals for any purpose.


21.Knowing and Voluntary Agreement. You expressly recognize and agree that, by
entering into this Agreement, you are waiving any and all rights or claims that
you may have arising under the Age Discrimination in Employment Act, as amended
by the Older Workers Benefit Protection Act of 1990, which have arisen on or
before the date you execute this Agreement. By your signature below, you
understand and agree that:


(a)    To accept this Severance Agreement, you must sign, date, and return this
Severance Agreement to the Company’s Executive Vice President of Human Resources
at the address set forth below by 5:00 p.m. on June 27, 2019, which is at least
twenty-one (21) full calendar days from the Delivery Date. You have twenty-one
(21) full calendar days within which to consider this Severance Agreement before
executing it. You are free to sign this Severance Agreement in less than 21 days
if you wish but you understand that if you take fewer than 21 days to review and
sign this Severance Agreement, you knowingly and voluntarily waive your right to
review for the full 21-day period. Once you have accepted, signed, and dated,
this Severance Agreement, please return it to the Company’s Executive Vice
President of Human Resources at the address below:


Katie Watson
Executive Vice President, Human Resources Gilead Sciences, Inc.
333 Lakeside Drive Foster City, CA 94404
Katie.Watson@gilead.com


(b)    Unless more time is required by applicable law or as set forth below, you
have seven (7) calendar days within which to revoke this Severance Agreement
after it is executed by you (the "Revocation Period"). Any such revocation shall
be in writing and shall be sent by certified mail to:


Katie Watson
Executive Vice President, Human Resources Gilead Sciences, Inc.
333 Lakeside Drive Foster City, CA 94404
Your written revocation must be postmarked on or before the end of the seventh
(7th) day after you initially signed the Agreement, provided, however, that the
expiration of the Revocation Period and deadline to submit your written
revocation will be extended to the next business day






--------------------------------------------------------------------------------






    


Laura Hamill
 
 
 
Page 11 of 13



after such Revocation Period expires should the 7th day fall on a Saturday,
Sunday, or holiday recognized by the U.S. Postal Service, or if a revocation
period longer than seven (7) calendar days is required under applicable law. If
you revoke this Severance Agreement and/or the Supplemental Release, your
employment termination as of the Separation Date will remain in effect; however,
you will not be entitled to the Severance Pay Benefit offered in this Agreement.


(c)    You have carefully read and fully understand all of the provisions of
this Agreement and are hereby advised to consult with legal counsel.


(d)    You are, through this Agreement, releasing the Company from any and all
claims you may have against the Company consistent with the terms of this
Agreement; provided, however, that you understand that rights or claims that may
arise after the date of signing are not waived.


(e)    You knowingly and voluntarily agree to all of the terms set forth in this
Severance Agreement.


(f)    You knowingly and voluntarily intend to be legally bound by the terms set
forth in this Agreement.


(g)    If you revoke either of the Releases, the provisions of Paragraph 2 of
this Severance Agreement shall not be effective or enforceable. Regardless of
whether you revoke the Releases in the time periods specified therein, the
Severance Agreement as it relates to all matters other than the Releases shall
become effective on the date you sign it.


22.Return of Property. On or before the Separation Date, and as a condition
precedent to your receipt of the Severance Pay Benefit, you will return to the
Company any and all Company property, including, but not limited to, documents
(in whatever paper or electronic form they exist), things relating to the
business of the Company or containing confidential information and all
intellectual, electronic and physical property belonging to the Company that is
in your possession or control, including but not limited to any Company
computer, laptop, cell phone, tablet, office keys, credit card, entry cards, and
identification badges.


23.Deferred Compensation Tax Consequences. All payments and benefits described
in this Agreement are intended to comply with the requirements of Section 409A
or an exemption therefrom; provided, however, that the Company does not warrant
or guarantee such compliance. Under no circumstances may the time or schedule of
any payment made or benefit provided pursuant to this Agreement be accelerated
or subject to a further deferral except as permitted or required pursuant to
regulations and other guidance issued pursuant to Section 409A. You shall not
have any right to make any election regarding the time or form of any payment
due under the terms of this Agreement. In the event that any change to this
Agreement or any additional terms are required to comply with Section 409A (or
an exemption therefrom), the parties shall cooperate and use reasonable efforts
to modify the terms of this Agreement to comply with Section 409A while
preserving the economic benefits hereunder to the extent possible. Furthermore,
neither the Company nor its counsel has made any representations






--------------------------------------------------------------------------------






    


Laura Hamill
 
 
 
Page 12 of 13





regarding the taxability of the monetary consideration to be made by the Company
pursuant to this Agreement. You understand and expressly agree that in the event
any income or other taxes, including any interest and/or penalties, are
determined to be owed by you on any portion of the payments made hereunder, you
are solely responsible for the payment of such amounts, and you agree that you
shall fully indemnify the Company for any taxes, penalties, interests, fees,
costs and other damages incurred or paid by the Company related to the
taxability of the payments made hereunder. Company agrees to notify you within a
reasonable time period regarding any payments sought from it for such alleged
taxes, penalties, interest, fees, costs and/or other damages related to the
taxability of payments made by it pursuant to this Agreement so that you will
have a reasonable opportunity to defend against such claims.


24.Attorneys’ Fees and Costs. In the event that either the Company or you bring
an action to enforce this Agreement, the prevailing party shall be entitled to
recover its costs and expenses, including the cost of arbitration and all
reasonable attorneys’ fees incurred in connection with such an action.






--------------------------------------------------------------------------------






    


Laura Hamill
 
 
 
Page 13 of 13





To accept these terms, please sign and date below and return this Agreement as
set forth above. The offer of this Agreement shall expire at 5:00 p.m. on June
27, 2019, which is at least the twenty-first (21st) calendar day after the
Delivery Date.




Sincerely,


/s/ Katie Watson
Name: Katie Watson
Title: EVP, Human Resources






PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A GENERAL RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.
I have read and understood the foregoing Severance and General Release
Agreement, have been advised to and have had the opportunity to discuss it with
anyone I desire, including an attorney of my own choice, and I accept and agree
to its terms, acknowledge receipt of a copy of the same and the sufficiency of
the Severance Pay Benefit described above, and hereby execute this Severance and
General Release Agreement voluntarily and with full understanding of its
consequences.








/s/ Laura Hamill
Laura Hamill    Date








--------------------------------------------------------------------------------






    


Attachment A


PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A GENERAL RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.
SUPPLEMENTAL RELEASE OF CLAIMS


This Supplemental Release (this “Supplemental Release”), is made between Laura
Hamill (“Hamill”) and Gilead Sciences, Inc. (“Gilead”) pursuant to the Severance
and General Release Agreement by and between Hamill and Gilead (the “Severance
Agreement”), and is effective on the Effective Date set forth in Paragraph 2 of
this Supplemental Release.


1.
Hamill’s Release of Claims.



(a)    General Release. In consideration of the promises and commitments
undertaken by Gilead in the Severance Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which Hamill hereby acknowledges,
Hamill hereby releases, discharges, and covenants not to sue Gilead, including
its parents, subsidiaries, affiliates, partners, trustees, members, owners,
labor contractors, staffing agencies, and related companies, and all of its and
their respective past and present employees, directors, officers, shareholders,
attorneys, representatives, insurers, agents, successors, predecessors and
assignees, (individually and collectively the “Releasees”) with respect to any
and all actions, causes of action, suits, liabilities, claims, and demands
whatsoever (upon any legal or equitable theory, whether contractual, in tort,
common law, statutory, federal, state, local or otherwise), and each of them,
whether known or unknown, from the beginning of time up to and including the
date Hamill executes this Supplemental Release. Hamill and Gilead intend this
release to be general and comprehensive in nature and to release all claims and
potential claims against the Releasees to the maximum extent permitted at law.
Claims being released include specifically by way of description, but not by way
of limitation, any and all claims:


(i)    arising out of or in any way related to Hamill’s employment with Gilead
or any Releasee, including without limitation claims under Title VII of the
Civil Rights Act of 1964, as amended, the Civil Rights Act of 1866 and 1871, the
Civil Rights Act of 1991, the Pregnancy Discrimination Act, the Equal Pay Act of
1973, the Rehabilitation Act of 1973, 42
U.S.C. § 1981, the Americans with Disabilities Act, the Age Discrimination in
Employment Act, as amended by the Older Workers Benefit Protection Act of 1990,
the Equal Pay Act of 1963, the California Fair Employment and Housing Act, the
Pregnancy Disability Leave law, the Family and Medical Leave Act, the California
Family Rights Act, the Healthy Workplace Healthy Family Act of 2014, the
Employee Retirement Income Security Act, as amended, the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended, the Occupational Safety and
Health Act, the Immigration Reform and Control Act, the Worker Adjustment and
Retraining Notification Act of 1988, the Health Insurance Portability and
Accountability Act of 1996, the National Labor Relations Act of 1935, the Fair
Labor Standards Act, the California Labor Code, the Private Attorneys’ General
Act (Labor Code§ 2698 et seq.), any Wage Orders issued by the California
Industrial Welfare Commission, the California Business and


A-1




--------------------------------------------------------------------------------






    


Professionals Code, and any similar laws or regulations of any state, local, or
federal governmental entity;


(ii)    arising out of or in any way related to any federal, state, or local law
prohibiting bullying, harassment, retaliation, wrongful termination, or
discrimination on any basis, including on the basis of age, sex, gender, race,
color, religion, disability, medical condition, genetic information, pregnancy,
sexual orientation, national origin, marital status, military or veteran status,
citizenship, or for exercising any legal rights or otherwise engaging in any
protected or concerted activity;


(iii)    for breach of contract (express or implied), breach of promise,
wrongful discharge, unjust dismissal, retaliation, whistleblowing, breach of
fiduciary duty, breach of implied covenant of good faith and fair dealing,
defamation, wrongful denial of benefits, intentional and negligent infliction of
emotional distress, negligence, and any intentional torts;


(iv)    for any alleged unpaid wages due, as to which Hamill has considered and
agree that there is a good-faith dispute as to whether such wages are due, and,
based on this good-faith dispute, Hamill releases and waives any and all claims
regarding any alleged unpaid wages and any corresponding penalties, interest, or
attorneys’ fees, in exchange for the consideration provided in the Severance
Agreement; and


(v)    for any remedies available at law or in equity, including damages,
penalties, restitution, liens, injunctive relief, or the recovery of attorneys’
fees, costs, or expert witness fees.


The only claims that Hamill is not releasing under this Supplemental Release are
(i) claims for payment under the Severance Agreement, (ii) claims for vested
benefits (including rights under equity awards), (iii) rights to coverage under
indemnification agreements or policies or directors and officers liability
insurance and (iv) claims Hamill may have for violation of any federal, state or
local law that, by operation of law, are not waivable, including but not limited
to unemployment, state disability, and California Labor Code Section 2802. With
regard to Labor Code Section 2802 or similar law of any other state, Hamill
represents and warrants that Hamill has been reimbursed all business expenses
and other expenditures incurred in direct consequence of Hamill’s duties for
Gilead.


This Supplemental Release does not prevent Hamill or Gilead or any Releasee from
seeking a binding determination as to the validity of this Supplemental Release
or the Severance Agreement or bringing an action in arbitration to enforce this
Supplemental Release or the Severance Agreement.


(b)    Waiver of Unknown Claims. Hamill expressly waives any and all rights or
benefits conferred by the provisions of Section 1542 of the California Civil
Code or similar law of any other state, and consents that this Supplemental
Release and the Severance Agreement shall be given full force and effect
according to each and all of its express terms and conditions, including those
relating to unknown and unsuspected claims, demands and causes of actions, if
any. Section 1542 of the Civil Code states:


A-2






--------------------------------------------------------------------------------






    


“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release, and that if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”
Hamill acknowledges that Hamill may later discover claims or facts in addition
to or different to those which Hamill now knows or believes to exist with
respect to the subject matter of this Supplemental Release and the Severance
Agreement and which, if known or suspected at the time of executing this
Supplemental Release, may have materially affected this settlement.
Nevertheless, Hamill waives any right, claim or cause of action that might arise
as a result of such different or additional claims or facts.


(c)    Covenant Not to Sue. As to any claim released under the Releases, Hamill
specifically agrees and acknowledges that: (a) such claims, including those
Hamill has or might have pertaining to Hamill’s employment with any Releasee, or
separation of employment from any Releasee, or pertaining to any Releasee’s
employment practices arising under any municipal, state, or federal law, are
completely released; and (b) Hamill has not filed or initiated any pending
complaints, charges, claims, or causes of action against any Releasee with any
municipal, state, or federal government agency or court directly or indirectly
related to Hamill’s employment with Gilead. Hamill agrees not to reargue,
reinstitute, refile, appeal, renew, or seek reconsideration or any kind of
judicial review of any of the claims released under this Agreement in any court
or other legal forum whatsoever, nor shall any other court actions, suits,
appeals or other legal proceedings of any type be pursued or filed that are
connected in any fashion to Hamill’s employment with Gilead or to Hamill’s
separation from employment. For the sake of clarity, this covenant not to sue
does not prevent Hamill from seeking a binding determination as to the validity
of this Supplemental Release or from engaging in any protected activity
described in Paragraph 1(d), nor does it cover any claim not released under this
Supplemental Release.


(d)    Protected Activity. Nothing in this Agreement shall be construed to
prohibit Hamill from engaging in any protected or concerted activity, or filing
a complaint or charge with, or participating in any investigation or proceeding
conducted by, or providing information to or otherwise assisting the Equal
Opportunity Employment Commission, Department of Fair Employment and Housing,
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state, or local governmental agency or commission (“Government Agencies”). By
signing this Agreement Hamill agrees to waive Hamill’s right to recover
individual relief based on any claims asserted in such a complaint or charge;
provided, however, that nothing in this Agreement limits Hamill’s right to
receive an award for information Hamill provide to any Government Agencies that
are authorized to provide monetary or other awards to eligible individuals who
come forward with information that leads to an agency enforcement action. Hamill
further understands that this Agreement does not limit Hamill’s ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any of the Government
Agencies, including providing documents or other information, without notice to
Gilead. Should any charge or action be filed on Hamill’s behalf involving claims
released by the Releases, Hamill agrees to promptly inform the relevant agency,
court, or arbitral forum that any individual claims Hamill might otherwise have
had have been released.


A-3






--------------------------------------------------------------------------------






    


(e)    Knowing and Voluntary Agreement. Hamill expressly recognizes and agrees
that, by entering into this Agreement, Hamill is waiving any and all rights or
claims that Hamill may have arising under the Age Discrimination in Employment
Act, as amended by the Older Workers Benefit Protection Act of 1990, which have
arisen on or before the date Hamill executes this Agreement.


2.
Revocation and Effective Date.



(a)    Hamill acknowledges that Hamill has carefully read and fully understands
all of the provisions of this Supplemental Release and is hereby advised to
consult with legal counsel. Hamill acknowledges that Hamill has twenty-one (21)
full calendar days within which to consider this Supplemental Release before
executing it. Hamill is free to sign this Supplemental Release in less than 21
day, but should Hamill take fewer than 21 days to review and sign this
Supplemental Release, Hamill knowingly and voluntarily waives Hamill’s right to
review for the full 21-day period. Hamill further acknowledges that unless more
time is required by applicable law or as set forth below, Hamill has seven (7)
calendar days within which to revoke this Supplemental Release after it is
executed by Hamill (the "Revocation Period"). Any such revocation shall be in
writing and shall be sent by certified mail to:


Katie Watson
Executive Vice President, Human Resources Gilead Sciences, Inc.
333 Lakeside Drive Foster City, CA 94404
Hamill’s written revocation must be postmarked on or before the end of the
seventh (7th) day after Hamill initially signed the Supplemental Release,
provided, however, that the expiration of the Revocation Period and deadline to
submit the written revocation will be extended to the next business day after
such Revocation Period expires should the 7th day fall on a Saturday, Sunday, or
holiday recognized by the U.S. Postal Service, or if a revocation period longer
than seven (7) calendar days is required under applicable law. If Hamill revoke
this Supplemental Release, Hamill will not be entitled to the Severance Pay
Benefit (as defined in the Severance Agreement). If Hamill does not revoke this
Supplemental Release in the time specified above, the Supplemental Release shall
become effective once the Revocation Period expires (the “Effective Date”).


(b)    This Supplemental Release may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographic, PDF, and facsimiled copies of signed counterparts may be used in
lieu of the originals for any purpose.


(c)    This Supplemental Release was entered into in California and the rights
and obligations of Hamill and Gilead will be construed and enforced in
accordance with, and will be governed by, the laws of the State of California,
without regard to principles of conflict of laws.










A-4






--------------------------------------------------------------------------------






    


Integration.


This Supplemental Release shall constitute a part of the Severance Agreement
entered into by and between Gilead and Hamill, which collectively constitute and
contain the entire agreement and understanding between the parties concerning
the subject matters specifically addressed herein, including but not limited to
eligibility for and payment of severance or separation benefits, and supersedes
and replaces all prior negotiations and all agreements proposed or otherwise,
whether written or oral. Except as otherwise set forth in this Supplemental
Release, this Supplemental Release shall be governed by the terms and conditions
of the Severance Agreement.


I have read and understood the foregoing Supplemental Release, have been advised
to and have had the opportunity to discuss it with anyone I desire, including an
attorney of my own choice, and I accept and agree to its terms, acknowledge
receipt of a copy of the same and the sufficiency of the monies and benefits
described above, and hereby execute this Supplemental Release voluntarily and
with full understanding of its consequences.




EXECUTED this     day of     , 2019, at     .






Laura Hamill
EXECUTED this     day of     2019, at Foster City, California. Gilead Sciences,
Inc.


By:
         Katie Watson

Executive Vice President, Human Resources






























A-5


